Exhibit 10.17

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is made effective as of
Aug 23, 2004, by and between UNION TOWER, LLC, a Delaware limited liability
company (“Landlord”) and HURON CONSULTING GROUP LLC, a Delaware limited
liability company, (“Tenant”).

W I T N E S S E T H

A. Landlord and Tenant entered into a certain office Lease (the “Lease”) dated
December     , 2003 whereby Landlord leased to Tenant certain premises (the
“Premises”) said to consist of 82,668 rentable square feet of office space
located on the 8th, 9th, 16th and 17th floors of that certain office building
known as Union Tower located at 550 West Van Buren Street, Chicago, Illinois
(the “Building”).

B. Pursuant to Article 41 of the Lease, Tenant had an option to terminate the
lease with respect to certain space defined therein as the 16th Floor Premises.

C. Tenant has agreed to waive such termination option, subject to the Landlord’s
agreement to the modifications contained herein.

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into the Lease, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledge, it is hereby
agreed as follows:

1. Defined Terms. All defined terms used herein shall have the same meanings as
are ascribed to such defined terms in the Lease, except as otherwise
specifically provided herein.

2. Commencement Date and Term. The third and fourth sentences in Article 1(C) of
the Lease are hereby deleted and the following sentences are inserted in their
place:

“The commencement date of this Lease with respect to the 16th Floor Premises
shall be May 1, 2005 (the “16th Floor Commencement Date”). The expiration of the
term of this Lease with respect to the entire Premises shall be September 30,
2014 (the “Expiration Date”), unless sooner terminated as provided herein.”

3. Base Rent. Exhibit B-1 attached to the Lease is hereby deleted, and Exhibit
B-1 attached hereto is substituted therefor. Exhibit B-2 attached to the Lease
is hereby deleted.

4. No Further Termination Option. Tenant hereby waives any option it had to
terminate the 16th Floor Premises pursuant to Article 41 of the Lease. Article
41 is hereby deleted from the Lease and shall have no further force or effect.
Upon execution of this First Amendment, Tenant shall have no right to terminate
the Lease with respect to the 16th Floor Premises.

5. Landlord’s Contribution. The August 1, 2004 date set forth in the second
sentence of Section 7(a) of the Tenant Improvement Workletter attached to the
Lease as Exhibit E is hereby amended to be December 1, 2004. The December 31,
2005 date set forth in



--------------------------------------------------------------------------------

the second sentence of Section 7(d) of the Tenant Improvement Workletter
attached to the Lease as Exhibit E is hereby amended to April 30, 2006.

6. Broker. Tenant represents to Landlord that except for U.S. Equities Asset
Management and Jones Lang LaSalle (whose commissions, if any, shall be paid by
Landlord pursuant to separate agreement) Tenant has not dealt with any real
estate broker, salesperson or finder in connection with this First Amendment,
and no other such person initiated or participated in the negotiation of this
First Amendment or is entitled to any commission in connection herewith. Tenant
hereby agrees to indemnify, defend and hold Landlord, its property manager and
their respective employees harmless from and against any and all liabilities,
claims, demands, actions, damages, costs and expenses (including attorneys’
fees) arising from either (i) a claim for a fee or commission made by any
broker, other than the Brokers, claiming to have acted by or on behalf of Tenant
in connection with this First Amendment, or (ii) a claim of, or right to, lien
under the Statutes of Illinois relating to real estate broker liens with respect
to any such broker retained by Tenant.

7. Submission. Submission of this First Amendment by Landlord or Landlord’s
agent, or their respective agents or representatives, to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this First Amendment unless and until this First
Amendment is fully signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this First Amendment to
Landlord or Landlord’s agent, or their respective agents or representatives,
shall constitute an irrevocable offer by Tenant to amend the Lease on the terms
and conditions herein contained, which offer may not be revoked for five
(5) business days after such delivery.

8. Binding Effect. The Lease, as hereby amended, shall continue in full force
and effect, subject to the terms and provisions thereof and hereof. This First
Amendment shall be binding upon and inure to the benefit of Landlord, Tenant and
their respective successors and permitted assigns.

9. Conflict. In the event of any conflict between the terms of the Lease and the
terms of this First Amendment, the terms of this First Amendment shall control.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment is executed as of the day and year
aforesaid.

 

LANDLORD: UNION TOWER, LLC, a Delaware limited liability company By:   Union
Tower II, LLC, a Delaware limited liability company, its sole member By:  
Principal Life Insurance Company, an Iowa corporation, its member, solely for
its Real Estate Separate Account   By:   LOGO [g444342ex10_17a.jpg]    

 

    Name:   Darren J. Kleis     Title:   Investment Director - Asset Management
  By:   LOGO [g444342ex10_17b.jpg]    

 

    Name:   Vance K. Voss     Title:  

Assistant Managing Director

Asset Management

      AUG 23 2004 TENANT: HURON CONSULTING GROUP LLC, a Delaware limited
liability company By:   LOGO [g444342ex10_17c.jpg]  

 

 

Name:

  Gary L. Burge  

Title:

  CFO

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B-1

BASE RENT

 

Period

   Annual Base Rent    Monthly Base Rent  

05/20/04* - 07/31/04*

   $785,411.70*    $ 65,450.98 * 

08/01/04 - 04/30/05

   $761,411.70*
($571,058.78 for nine months)    $ 63,450.98 * 

05/01/05 - 05/31/05

   $1,003,215.60


($83,601.30 for one month)

   $ 83,601.30   

06/01/05 - 05/31/06

   $1,044,549.60    $ 87,045.80   

06/01/06 - 05/31/07

   $1,085,883.60    $ 90,490.30   

06/01/07 - 05/31/08

   $1,457,889.60    $ 121,490.80   

06/01/08 - 05/31/09

   $1,499,223.60    $ 124,935.30   

06/01/09 - 05/31/10

   $1,540,557.60    $ 128,379.80   

06/01/10 - 05/31/11

   $1,581,891.60    $ 131,824.30   

06/01/11 - 05/31/12

   $1,623,225.60    $ 135,268.80   

06/01/12 - 05/31/13

   $1,664,559.60    $ 138,713.30   

06/01/13 - 05/31/14

   $1,705,893.60    $ 142,157.80   

06/01/14 - 09/30/14

   $1,747,227.60


($582,409.20 for four months)

   $ 145,602.30   

 

*

Notwithstanding the foregoing, all Base Rent (but not Additional Rent) for the
8th Floor Premises, 9th Floor Premises, and 17th Floor Premises except for
$5,000 per month for the period through July 31, 2004 and except for $3,000 per
month for the period from August 1, 2004 through November 20, 2004 shall abate.

 

- 4 -